          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 1 of 32



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                          LITTLE ROCK DIVISION

JOSE TURCIOS, D.D.S.                                                PLAINTIFF

v.                        CASE NO. 4:17-CV-773-JLH

TABITHA CARTER, INDIVIDUALLY;
BRANDON EGGERTH, INDIVIDUALLY;
JARED MCCAULEY, INDIVIDUALLY;
BRIAN DUNGER, INDIVIDUALLY;
MICHAEL LUNDY, INDIVIDUALLY;
ANDREA M. CARTER, INDIVIDUALLY;
DECEMBER SMITH AND SARA
MELTON                                                           DEFENDANTS


BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF
         SEPARATE DEFENDANT ANDREA CARTER

                            I.    INTRODUCTION

        In a video dated March 11 , 2015, 15-year-old December Smith can

be seen relating how her dentist, Dr. Jose Turcios, touched her breast,

kissed her, caused her to put her hand on his penis, and put his fingers

in and out of her throat in a sexually indecent manner.1 After being

acquitted on criminal charges, Turcios filed this § 1983 action against

Andrea Carter, an investigator with the Arkansas State Police Crimes

Against Children Division as well as five Little Rock Police Department




1   Exhibit 2- DVD of December Smith Interview.
                                         1
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 2 of 32




officers, the victim of the sexual assault, and the victim’s mother.2

Turcios asserts claims of malicious prosecution, civil conspiracy, and

substantive due process under the Fourth and Fourteenth

Amendments, as well as the Civil Rights Act of 1871 and 42 U. S. C. §

1983.

         Facts established beyond genuine dispute show that the acts of

Andrea Carter were founded upon a reasonable suspicion that Turcios

violated the Arkansas Child Maltreatment Act.3 Turcios can come

nowhere close to establishing a claim against Andrea Carter. On these

facts, Andrea Carter is entitled to judgment as a matter of law on

Turcios’ claims.

         Because Turcios’ federal claims against Andrea Carter should be

dismissed, his supplemental state law claims, if any4, should also be

dismissed.5 For these reasons and others, set forth more fully below,

Andrea Carter is entitled to summary judgment.



2   Doc. No. 3.
3   Ark. Code Ann. § 12-18-101.
4 Turcios’ Amended Complaint does not reference any state law claims in any of his
three counts, however, in paragraph 1, he states that 28 U. S. C. § 1367 as a basis
for jurisdiction of his action.

5   See United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130 (1966).
                                           2
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 3 of 32




                II.    SUMMARY JUDGMENT STANDARD

         Summary judgment is to be “rendered forthwith if the pleadings,

depositions, answers to interrogatories and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a

matter of law.”6 The initial burden is on the moving party to

demonstrate the absence of a genuine issue of material fact requiring

the trier of fact to resolve the dispute in favor of one party or the other.7

An issue of fact is material only if the fact could affect the outcome of

the case under governing law.8 The non-moving party must establish

that there is a genuine issue of material fact in order to survive a

motion for summary judgment.9 To establish the existence of a genuine

issue, the non-moving party must produce “specific facts showing that

there is a genuine issue for trial.”10 The mere existence of some disputed

factual issues will not defeat a summary judgment motion where the
6   Fed. R. Civ. P. 56(c).
7Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 250 (1986).

8   Anderson, 477 U.S. at 248.
9Celotex, 477 U.S. at 322; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
475 U.S. 574, 585-86 (1986).

10   Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at 587.
                                             3
            Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 4 of 32




disputed issues are not genuine issues of material fact.11 A disputed

issue is genuine if the evidence could lead a reasonable jury to return a

verdict for the non-moving party.12


                           III. STATEMENT OF FACTS

           On March 9, 2015, the Child Abuse Hotline received an allegation

of sexual abuse naming then 15-year-old December Smith as the alleged

victim and Dr. Jose Turcios as the alleged offender.13 The reporter

stated that Turcios performed dental work on Smith on March 4, 2015,

and that Turcios sexually abused Smith during that time.14 Smith’s

grandmother, Myrtle Clifton, corroborated Smith’s account of telling

Clifton what occurred.15 Clifton and Smith reported the information to

Smith’s mother, Sarah Melton, who contacted LRPD the same day.16

           On March 11, 2015, Little Rock Police Department Detective

Tabitha McCrillis (now known as LRPD Sergeant Tabitha Carter)

11   Anderson, 477 U.S. at 247-48.
12   Anderson, 477 U.S. at 248.

13Exhibit 1: Crimes Against Children Division- Arkansas State Police Report to
Prosecuting Attorney at A. Carter 75.

14   Id.
15   Exhibit 1 at A. Carter 75, 85.
16   Id. at A. Carter 75, 82.

                                          4
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 5 of 32




interviewed December Smith at the Pulaski County Children’s

Protection Center.17 Arkansas State Police Crimes Against Children

Division Investigator Andrea Carter observed the interview through a

two-way mirror.18 December Smith provided a credible disclosure of

sexual abuse (sexual contact), advising that on March 4, 2015, she was

getting a crown on her tooth and was under the influence of nitrous

gas.19 Smith advised that she was left alone with Turcios on 3 occasions,

during which time Turcios told her, “I want you so bad,” and then

kissed her on the mouth.20 Smith stated Turcios stuck his finger down

her throat, repeatedly describing the dentist moving his finger in and

out of her mouth in a sexual way.21 Smith advised the 2nd time she was

along with Turcios, he placed her hand on his knee before he stood up,

placed her hand on his penis, and grabbed her breast.22 Smith stated

Turcios kissed her again and put his tongue in her mouth.23 Smith


17   Id.; Exhibit 2: Video recording of interview.
18   Exhibit 3: Transcript of Andrea Carter’s Deposition, 101:22-25.
19   Exhibit 1 at A. Carter 75, 79; Exhibit 2.
20   Id.
21   Id.
22   Id.
23   Id.

                                              5
            Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 6 of 32




advised that on the third occasion, Turcios stuck his fingers down her

throat with his gloves off, in a “back and forth” motion.24 Smith stated

that even on nitrous gas, she was fully aware of what was happening.25

           Smith stated that when she left Turcios’ office, she told her

grandmother, Myrtle Clifton, about what happened.26 Smith also

reported Turcios made her uncomfortable in the past by telling her that

she was his prettiest patient and patting her butt.27

           On March 12, 2015, LRPD Det. McCrillis – not Andrea Carter –

obtained a warrant for the arrest of Turcios, which was issued by the

Little Rock District Court.28 On March 12, 2015, Turcios was arrested –

not by Andrea Carter – at the Little Rock Athletic Club.29 Andrea

Carter does not make recommendations for the arrest of individuals

accused of sexual abuse of minors.30




24   Id.
25   Id.
26   Id.
27   Id.
28   Exhibit 5- Warrant for Arrest.
29   Exhibit 1 at A. Carter 83.
30   Exhibit 3 at 213:17-19, 214:9-12.

                                          6
            Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 7 of 32




           After his arrest, Turcios was taken to the LRPD where he was

interviewed by Detectives Tabitha McCrillis and Jarred McCauley.31

Andrea Carter was not present when Turcios was interviewed.32 Andrea

Carter listened to an audio recording of Turcios’ interview.33 When

Turcios was confronted with Smith’s allegations, he responded, “How

can that happen when my assistant is right there?”34 Turcios stated

that is assistants would say that he was never alone with Smith.35

           On March 11, 2015, LRPD Detective McCrillis and ASP-CACD

Investigator Andrea Carter interviewed Valerie Robertson, a former

employee of Turcios.36 Robertson stated that Turcios would rub her

neck, that other employees told her Turcios was a pervert, would

randomly touch her on her neck, and that once when apologizing for

yelling at her, he put “his boner on her ass” and patted her on her

butt.37 Robertson told Andrea Carter that she heard that Turcios had


31   Exhibit 1 at A. Carter 83.
32   Id.
33   Id.
34   Id. (¶1); Exhibit 6- excerpt from transcript of Turcio’s interview.
35   Id.
36   Id. at A. Carter 88; Exhibit 3 at 178:5-7.
37   Exhibit 1 at A. Carter 88.

                                              7
            Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 8 of 32




touched another woman inappropriately and that there was an out-of-

court settlement.38 In his deposition, Turcios admitted that he paid a

woman, a dental assistant who accused Turcios of touching her

inappropriately when he performed dental work on her, as part of an

out-of-court settlement.39

           On March 19, LRPD Detective Tabitha McCrillis – not Andrea

Carter – obtained a search and seizure warrant, which was executed at

Turcios’ office and video surveillance recordings were retrieved.40 ASP-

CACD Investigator Andrea Carter reviewed the surveillance recordings

and determined that Turcios was alone with Smith on March 4, 2015,

on several occasions throughout her two hour treatment.41 The video

surveillance did not depict inside of the exam room where Smith was

being treated; however, the doorways to the exam room were depicted.42

When exiting the exam room, Andrea Carter observed Turcios striking




38   Id.
39   Exhibit 4- Transcript of Jose Turcios’ Deposition at 27:24 – 30:11.
40   Exhibit 1 at A. Carter 94; Exhibit 7- Search Warrant.
41   Exhibit 1 at 75, 83 (¶¶ 2, 3), 84, 93.
42   Id.

                                              8
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 9 of 32




the buttocks of Smith two times while she was walking down the

hallway of the clinic.43

         Andrea Carter concluded that there was a preponderance of

evidence to support the allegation of sexual abuse and closed her

investigation with a true finding on April 5, 2015.44 A Child

Maltreatment True Investigative Determination Notice to Alleged

Adult Offender was sent to Turcios on April 7, 2015.45

         On April 14, 2015, Turcios appealed the child maltreatment

finding to the Appeal and Hearings Office of the Arkansas Department

of Human Services.46 On December 1, 2016, and Administrative Law

Judge heard Turcios’ appeal.47 On December 19, 2016, the ALJ issued

his Final Order, finding that Turcios engaged in sexual contact with

Smith based on her credible statements.48

         The ALJ noted that Turcios had stated in his interview at the

LRPD that he had not been alone with Smith, but that the review of his


43   Id.; Exhibit 3 at 109:17-24, 117:5-6, 157:21 – 158:3
44   Exhibit 1 at A. Carter 75-76.
45   Exhibit 8- Notice to Turcios.
46   Exhibit 9- Turcios’ Notice of Appeal.
47   Exhibit 10- Notice of Administrative Hearing.
48   Exhibit 11- ALJ’s Final Order.

                                             9
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 10 of 32




office video recordings show that Turcios was left alone with Smith five

times.49 The ALJ found Turcios was not credible and that Smith was

more credible.50 The ALJ found that Turcios’ expert witness’ testimony

was invalid and that gas did not negate Smith’s clear and detailed

recollections of the touching incidents. “It is unclear when [Smith] was

actually on the gas or oxygen. She was on the nitrous oxide briefly, and

the effects disappear quickly. [Smith] stated that she was fully aware of

what was happening while on the gas.”51 The ALJ found that Turcios

did touch Smith on her breast and put her hand on his penis. Turcios

told Smith, “I want you so bad” and kissed her. “He did those actions

when there was no one else present.” The ALJ found Turcios’ actions

were for sexual gratification.52

         The ALJ concluded that Turcios’ actions met the definition of

sexual abuse as defined by the Arkansas Child Maltreatment Act.53 The

ALJ decided that the ASP-CACD met its burden of presenting by a

preponderance of the evidence that Turcios abused Smith and that the

49   Id., ¶¶6, 7,11.
50   Id., ¶¶ 11, 12.
51   Id., ¶13.
52   Id., ¶14.
53   Exhibit 11 at A. Carter 5.

                                        10
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 11 of 32




allegations were true.54 The ALJ ordered that Turcios’ name be placed

on the Arkansas Child Maltreatment Central Registry.55

           On December 22, 2016, Turcios was notified through his counsel of

the ALJ’s findings and order and was informed that if he wished to

appeal the decision through the Administrative Procedure Act, he must

file a petition in the circuit court within 30 days.56 Turcios did not

appeal the administrative order.57

           Although a criminal proceeding was commenced against Turcios,

Andrea Carter was not a part of it. She did not testify at his criminal

trial.58

                                     IV.      ARGUMENT

      A.     A malicious prosecution claim is not cognizable under §
             1983. In Count I, Turcios asserts a malicious prosecution
             claim under § 1983. Because there is no clearly
             established right to be free from malicious prosecution,
             Andrea Carter is entitled to qualified immunity and thus
             a judgment in her favor on Turcios’ § 1983 claim for
             malicious prosecution. Even if such a claim were viable,
             Andrea Carter would be entitled to judgment as a matter
             of law.

54   Id.
55   Id.
56   Exhibit 12- Notice of right to appeal.
57   Exhibit 4 at 52:18-20.
58   Exhibit 3 at 191:1-25.
                                              11
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 12 of 32




         1. No Constitutional Violation.

      Turcios alleges that Andrea Carter – although she did not prosecute

him – is liable for malicious prosecution because he was acquitted of

criminal charges brought against him arising out of the same facts that

Andrea Carter used to substantiate her finding of child maltreatment.

However, as a matter of clearly established law, “It is well established

in [the Eighth Circuit] that an action for malicious prosecution by itself

is not punishable under § 1983 because it does not allege a

constitutional injury.”59 As no constitutional injury occurred, Andrea

Carter is entitled to qualified immunity.

         “Qualified immunity shields government officials from liability in

their individual capacity so long as the official has not violated ‘clearly

established statutory or constitutional rights of which a reasonable

person would have known.’ ”60 “To determine whether a public official is

entitled to immunity, courts conduct a two-pronged analysis: ‘whether

the plaintiff has stated a plausible claim for violation of a constitutional

or statutory right and whether the right was clearly established at the


 Pace v. City of Des Moines, 201 F.3d 1050, 1055 (8th Cir. 2000) (internal quotation
59

marks and citation omitted).

60   Harlow v. Fitzgerald, 457 U. S. 800, 818 (1982).
                                            12
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 13 of 32




time of the alleged infraction.’ ”61 An official is entitled to qualified

immunity only if both prongs are satisfied.62

           “To be clearly established, preexisting law must make the

unlawfulness of the officials' conduct apparent so that they have ‘fair

and clear warning’ they are violating the constitution; qualified

immunity therefore protects ‘all but the plainly incompetent or those

who knowingly violate the law.’ ”63 ‘[C]learly established law’ should not

be defined ‘at a high level of generality.’ ”64 It “must be ‘particularized’

to the facts of the case.”65

           Section 1983 only provides a remedy for violations of rights

expressly secured by federal statutes or the Constitution.66 “[T]he Court

does not suggest that § 1983 is simply a federalized amalgamation of

pre-existing common-law claims, an all-in-one federal claim


61Kulkay v. Roy, 847 F.3d 637, 642 (8th Cir. 2017) (quoting Carter v. Huterson, 831
F.3d 1104, 1107).

62   Id. at 642.
63Estate of Walker v. Wallace, 881 F.3d 1056, 1060 (8th Cir. 2018) (quoting White v.
Pauly, ––– U.S. ––––, 137 S.Ct. 548, 551, 196 L.Ed.2d 463 (2017) ) (per curiam).

64   Anderson v. Creighton, 483 U.S. 635, 640 (1987).
65   Id.
66Maine v. Thiboutot, 448 U.S. 1, 4, (1980); McNees v. City of Mountain Home, 993
F.2d 1359, 1361 (8th Cir.1993) (claim for malicious prosecution is not cognizable
under § 1983 if it does not allege a constitutional or federal statutory injury).
                                           13
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 14 of 32




encompassing the torts of assault, trespass, false arrest, defamation,

malicious prosecution, and more.”67 Because the Constitution does not

mention malicious prosecution and Turcios has not stated any basis for

a federal action for malicious prosecution, Count I of the Amended

Complaint fails as a matter of law.68

         As recently at 2014, the Eighth Circuit has held that officials are

entitled to qualified immunity from malicious prosecution claims

“because no such constitutional right had been clearly established.”69

Turcios cannot provide any case law from the Eighth Circuit or the

Supreme Court that suggests a clearly established right to be free from

malicious prosecution existed at the time he alleges Andrea Carter

violated his rights. Accordingly, Andrea Carter is entitled to qualified

immunity because she acted based on a reasonable suspicion of child




67   Rehberg v. Paulk, 566 U.S. 356, 366 (2012).
68 See, Kohl v. Casson, 5 F.3d 1141, 1145 (8th Cir.1993) (allegations of malicious
prosecution without more do not state civil rights claim); Kurtz v. City of
Shrewsbury, 245 F.3d 753 (8th Cir. 2001)(malicious prosecution not a constitutional
injury); Technical Ordnance, Inc. v. United States, 244 F.3d 641, 650 (8th Cir. 2001)
(“The general rule is that an action for malicious prosecution does not state a claim
of constitutional injury.”).

69   Bates v. Hadden, 576 Fed.Appx. 636, 639 (8th Cir. 2014) (per curiam).
                                           14
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 15 of 32




abuse and did not violate “clearly established statutory or constitutional

rights of which a reasonable person would have known.”70

         Turcios attempts to sustain his claim with his assertion that

Andrea Carter and LRPD Detective Tabitha McCrillis had a personal

relationship during the investigation of the case. Although Andrea

Carter and Detective McCrillis did indeed get married after Andrea

Carter had completed her report, the record reflects that they were not

dating during Andrea Carter’s investigation.71 Turcios cannot establish

his assertion. His allegations are mere speculation. “[M]ore than the

mere recitation of an improper state of mind such as malice, bad faith,

retaliatory motive or conspiracy is required to defeat qualified

immunity for conduct which, absent that state of mind, would be

constitutionally acceptable or protected by immunity.”72

         In sum, because the actions of Andrea Carter were supported by

facts supporting a reasonable suspicion of child abuse, Andrea Carter is

entitled to qualified immunity for her actions pertaining to the




70   See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
71   Exhibit 3 at 34:23-24, 35:5-21, 36:9-15, 37:20-25, 38:1-13.
72   Myers v. Morris, 801 F.2d 1437, 1453 (8th Cir. 1987).

                                             15
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 16 of 32




investigation of the report of child abuse and Turcios’ § 1983 claims

against her should be dismissed.

         2. Reasonable suspicion.

         Even if a malicious prosecution claim was a recognized

constitutional injury, Turcios’ claim would fail. Andrea Carter had

reasonable suspicion that Turcios sexually abused December Smith.

         “[T]he Constitution does not guarantee that criminal charges will

be filed only against the guilty.”73 Moreover, every defendant ultimately

acquitted of criminal charges does not have a § 1983 cause of action

against the State.74

         The legal test for determining whether an official had a

“reasonable suspicion” is less rigorous than the standard for

determining whether he or she had probable cause.75 This stands to

reason since, by definition, a suspicion is never a certainty but is

instead the incipient apprehension of a possibility that has not yet been

73   Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 977 n.6 (8th Cir. 1993).
74   Baker v. McCollan, 443 U.S. 137, 145 (1979).

75 See U.S. v. Arvizu, 534 U.S. 266, 274 (2002) (holding reasonable suspicion of
possible criminal activity “need not rise to the level required for probable cause, and
it falls considerably short of satisfying a preponderance of the evidence standard.”)
(internal quotations and citations omitted); Manzano v. South Dakota Dept. of
Social Services, 60 F.3d 505, 512 (1995) (describing reasonable suspicion test as
“less rigorous” than probable cause standard).
                                           16
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 17 of 32




determined to be—or not to be—the case, and which, therefore, invites

further investigation. Suspicion is generally understood to mean “[t]he

imagination or apprehension of the existence of something wrong based

on slight or no evidence, without definitive proof.”76 However, in order

to be a “reasonable” suspicion sufficient to warrant a government

intrusion upon the constitutionally protected interests of an individual,

it must be a suspicion based on “specific and articulable facts which,

taken together with rational inferences from those facts, reasonably

warrant that intrusion.”77 Given that a “suspicion” is not a definitive

conclusion, an official “need not rule out the possibility of innocent

conduct” in order to have a reasonable suspicion that someone had

engaged in unlawful activity.78 Furthermore, the determination of

whether reasonable suspicion existed “is not to be made with the vision




76   Black’s Law Dictionary 1460 (Bryan A. Garner ed., 7th ed. West 1990).

77 Terry v. Ohio, 392 U.S. 1, 20-22 (1968); See also United States v. Houston, 548
F.3d 1151, 1153 (8th Cir. 2008) (“A law enforcement officer has reasonable suspicion
when the officer is aware of particularized, objective facts which, taken together
with rational inferences from those facts, reasonably warrant suspicion that a crime
is being committed.”) (internal quotations and citations omitted).

78See United States v. Arvizu, 534 U.S. 266, 277 (2002); accord United States v.
Stewart, 631 F.3d 453, 457 (8th Cir. 2011).
                                           17
       Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 18 of 32




of hindsight, but instead by looking to what the officer reasonably knew

at the time.”79

      In the present case, Smith’s statements regarding Turcios’ conduct

were sufficient to raise a reasonable suspicion that Turcios had touched

Smith’s breast, placed her hand on his penis, and kissed her while

performing dental treatment. The video of the forensic interview shows

Smith making statements from which one may rationally infer that

Turcios sexually abused her.

      In the present case it is undisputed that Andrea Carter viewed the

forensic interview of December Smith through a two-way mirror before

preparing her final report. Smith’s account of events, as captured in the

video of her interview plus the video surveillance recordings from

Turcios’ office which depicted Turcios patting Smith on the buttocks as

she was leaving the treatment room, presented Andrea Carter with

facts sufficient to raise a reasonable suspicion that Smith had been

sexually abused, which reasonable suspicion clearly warranted the

conclusion in Andrea Carter’s report that Turcios’ name should be

placed on the Arkansas Child Maltreatment Registry. The Eighth


79United States v. Hollins, 685 F.3d 703, 705–706 (8th Cir. 2012) (internal
quotations and citations omitted).
                                         18
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 19 of 32




Circuit Court of Appeals has previously found government officials are

entitled to rely on allegations of sexual abuse even when made by young

children.80

         Because Smith’s statements regarding Turcios’ actions, coupled

with the statement of one of Turcios’ former employees that he had

touched her inappropriately plus Turcios’ admission that he paid money

to another former employee who accused him of touching her

inappropriately, gave Andrea Carter a rational basis for suspecting that

Turcios had sexually abused Smith, her suspicion was reasonable, thus

Turcios’ Fourth Amendment rights were not violated. Andrea Carter did

not conduct the criminal investigation. She did not participate in

drafting the affidavit in support of the arrest warrant or the search

warrant. Andrea Carter did not arrest – indeed she was not even

present. Turcios can produce no evidence that Andrea Carter acted with

malice, a reckless disregard for the truth, or actual knowledge that the

statements in her written report were false. In light of the state’s

interest in protecting children from sexual abuse, Andrea Carter’s

reasonable suspicion of child abuse warranted the preparation of a



80   See Myers, 810 F.2d 1437, 1456-1457 (8th Cir. 1987).
                                           19
       Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 20 of 32




report as a reasonably proportionate response to the serious nature of

the harm that the state was attempting to protect Smith from.

      Andrea Carter’s suspicion of child abuse was bolstered by the

Administrative Law Judge’s findings and conclusion that Turcios was

less credible than Smith and that Turcios had abused Smith by a

preponderance of the evidence.

      Turcios simply cannot establish that Andrea Carter violated his

constitutional rights and his malicious prosecution claim should be

dismissed.

      3. Heck bar.

      Even if Turcios established a cognizable constitutional violation

for malicious prosecution, it should be dismissed because Turcios did

not appeal the Administrative Law Judge’s order that Turcios had

sexually abused Smith. The claim should not proceed comparable to the

bar embodied in the Heck doctrine.81




81In Heck v. Humphrey, the Supreme Court held that “when a state prisoner seeks
damages in a § 1983 suit, the district court must consider whether a judgment in
favor of the plaintiff would necessarily imply the invalidity of his conviction or
sentence; if it would, the complaint must be dismissed unless the plaintiff can
demonstrate that the conviction or sentence has already been invalidated.” 512 U.S.
477, 487 (1994).


                                        20
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 21 of 32




           It is undisputed that the Administrative Law Judge found that

Turcios sexually abused Smith. It is also undisputed that Turcios did

not appeal that decision to a circuit court as provided for in the

Administrative Procedures Act. If Turcios were successful in his claim

against Andrea Carter, it would effectively invalidate the

Administrative Law Judge’s order. Because Turcios did not appeal the

ALJ’s order, his claim against Andrea Carter should be barred.


      B.     There must be a deprivation of a constitutional right in
             order to sustain a civil conspiracy claim. Turcios cannot
             establish a deprivation of a constitutional right. Andrea
             Carter is entitled to judgment as a matter of law on the
             civil conspiracy claim.

           Turcios alleges that the defendants acted in concert to deprive him

of his constitutional rights, including discrimination based on his race.82

To prove a 42 U.S.C. § 1983 conspiracy claim, a plaintiff must show: (1)

that the defendant conspired with others to deprive him of

constitutional rights; (2) that at least one of the alleged co-conspirators

engaged in an overt act in furtherance of the conspiracy; and (3) that




82   Doc. No. 3 at ¶¶ 95-104.

                                         21
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 22 of 32




the overt act injured the plaintiff.83 The plaintiff is also required to

prove a deprivation of a constitutional right or privilege in order to

prevail on a § 1983 civil conspiracy claim.84

         A plaintiff's speculative allegations are insufficient to prove a

conspiracy. “Speculation and conjecture are not enough to prove that a

conspiracy exist[ed].”85 A conspiracy claim requires allegations of

specific facts showing “meeting of minds” among alleged conspirators.86

         To state such an equal protection claim, a complaint must allege

the existence of a similarly situated individual or group that was

treated differently than the plaintiff.87

         Because, as demonstrated in the previous section, Turcios cannot

establish a constitutional violation, his conspiracy claim fails. Andrea

Carter did not participate in obtaining a warrant for Turcios’ arrest.



83Helmig v. Fowler, 828 F.3d 755, 763 (8th Cir. 2016) (citing Askew v. Millerd, 191
F.3d 953, 957 (8th Cir.1999)).

84Askew, 191 F.3d at 957. See also, Villanueva v. McInnis, 723 F.2d 414, 416 (5th
Cir.1984) (“it remains necessary to prove an actual deprivation of a constitutional
right; a conspiracy to deprive is insufficient ... [w]ithout a deprivation of a
constitutional right or privilege, [the defendant] has no liability under § 1983.”).

85   Mettler v. Whitledge, 165 F.3d 1197, 1206 (8th Cir.1999).
86   Rogers v. Bruntrager, 841 F.2d 853, 856 (8th Cir.1988)
87   E.g., Klinger v. Department of Correction, 31 F.3d 727, 731 (8th Cir. 1994).

                                            22
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 23 of 32




She did not participate in obtaining the search and seizure warrant that

was executed at Turcios’ office. She did not file criminal charges against

Turcios and did not testify at the criminal trial. Turcios cannot

establish any meeting of the minds between Andrea Carter and any

other defendant that would establish a conspiracy.

         The only allegation appearing in the Amended Complaint

asserting an equal protection claim states, “In December 2015, Rev. Tim

Reed of the Covenant Presbyterian Church called the CACD Child

Abuse Hotline and reported allegations of sexual abuse committed by a

physician named Dr. James Nesmith (“Dr. Nesmith”), who is a white

male.”88 Andrea Carter testified that she had no involvement in the

Nesmith case.89 Turcios cannot establish that Andrea Carter treated

Turcios differently than anyone else.

         As set out previously herein, Turcios seeks to bolster his

conspiracy claim with his assertion that Andrea Carter and LRPD

Detective Tabitha McCrillis had a personal relationship during the

investigation of the case. Although Andrea Carter and Detective

McCrillis did indeed get married after Andrea Carter had completed her

88   Doc. 3 at ¶ 64.
89   Exhibit 3 at 60:20 – 62:13.
                                        23
           Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 24 of 32




report, the record reflects that they were not dating during Andrea

Carter’s investigation.90 But even if Andrea Carter and the detective

had a personal relationship, Turcios can present no evidence to support

any “meeting of the minds” requisite to support a conspiracy claim.

Turcios’ speculation and conjecture are simply not enough.

           For these reasons, Andrea Carter is entitled to judgment as a

matter of law on the conspiracy claim.


      C.     A substantive due process claim must be based on
             conscience shocking action. Andrea Carter acted
             reasonably when investigating the sexual abuse claims
             against Turcios. Andrea Carter is entitled to judgment as
             a matter of law on the substantive due process claim.

           Turcios fails to state a substantive due process claim because his

malicious prosecution and conspiracy allegations are governed by the

Fourth Amendment and also because he cannot demonstrate any

conscience-shocking conduct by Andrea Carter.91 The Eighth Circuit

has held that malicious prosecution is not a violation of substantive due

process.92



90   Exhibit 3 at 34:23-24, 35:5-21, 36:9-15, 37:20-25, 38:1-13.
91   Johnson v. Crooks, 326 F.3d 995, 1000 (8th Cir. 2003).
92   Harrington v. City of Council Bluffs, 678 F.3d 676, 680-81 (8th Cir. 2012).

                                             24
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 25 of 32




          To state a substantive due process claim, a plaintiff must allege

government actions that were “shocking to the contemporary

conscience.”93 As detailed previously herein, Andrea Carter acted

reasonably in considering the evidence regarding Turcios’ sexual abuse

of Smith. Her conclusion, which was affirmed by the Administrative

Law Judge, does not shock the conscience.

          Andrea Carter reasonably performed her duties as a Crimes

Against Children Division Investigator. She played no part in the

temporary suspension of Turcios’ dental license. Andrea Carter is

entitled to judgement as a matter of law on the substantive due process

claim.


     D.     Because all federal claims against Andrea Carter should
            be dismissed, Turcios’ state claims, if any, should be
            dismissed.

          Upon dismissal of the federal claims against Andrea Carter, any

state-based claims that may be lurking in the Amended Complaint

should be dismissed. Turcios’ Amended Complaint does not purport to

state any state law claims, but his jurisdictional statement does

reference the Court’s supplemental jurisdiction statute. As to any

93Flowers v. City of Minneapolis, 478 F.3d 869, 873 (8th Cir.2007) (internal
quotation marks omitted).
                                         25
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 26 of 32




lurking state claims, no independent basis for federal jurisdiction

appears from the pleadings and Turcios presents them to this Court

solely upon the court’s supplemental jurisdiction.

         The nature of the doctrine of supplemental jurisdiction has been

explained by the United States Supreme Court in United Mine Workers

v. Gibbs as follows:


         That power [to entertain claims under supplemental
         jurisdiction] need not be exercised in every case in which it is
         found to exist. It has consistently been recognized that
         pendent jurisdiction is a doctrine of discretion, not of
         plaintiff's right. Its justification lies in considerations of
         judicial economy, convenience and fairness to litigants; if
         these are not present a federal court should hesitate to
         exercise jurisdiction over state claims, even though bound to
         apply state law to them. Needless decisions of state law
         should be avoided both as a matter of comity and to promote
         justice between the parties, by procuring for them a surer-
         footed reading of applicable law. Certainly, if the federal
         claims are dismissed before trial, even though not
         insubstantial in a jurisdictional sense, the state claims
         should be dismissed as well.”94

Although the doctrine of supplemental jurisdiction permits the joinder

of federal and non-federal claims which arise out of a common nucleus

of operative fact, “[i]n most cases, when federal and state claims are

joined and the federal claims are dismissed on a motion for summary

94   383 U.S. 715, 726 (1966)(emphasis added, internal citations omitted).
                                           26
       Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 27 of 32




judgment, the pendent state claims are dismissed without prejudice to

avoid ‘[n]eedless decisions of state law ... as a matter of comity and to

promote justice between the parties.’ ”95

      Thus, since there is no independent basis of original federal

jurisdiction over Turcios’ state law claims, those claims, if there are

any, should also be dismissed based on considerations of comity in order

to avoid needless questions of state law.

E.    Even if Turcios is asserting state law claims and this Court
      retained jurisdiction, Andrea Carter would still be entitled to
      judgment as a matter of law.

      Even if this Court were to decide to retain supplemental

jurisdiction over any state law claims against Andrea Carter, the facts

which establish the reasonable suspicion and probable cause for Andrea

Carter to fulfill her designated functions also establish that she is

entitled to summary judgment on any of Turcios’ state law claims. All of

the state claims fail in the face of the facts establishing that Andrea

Carter had a reasonable suspicion and probable cause to perform her

official duties. Turcios cannot establish that Andrea Carter acted with a

malicious intent. Consequently, Arkansas law provides Andrea Carter


95Ivy v. Kimbrough, 115 F.3d 550, 553 (8th Cir.1997), quoting Gibbs, 383 U.S. at
726.
                                        27
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 28 of 32




with statutory immunity from civil liability for non-malicious acts or

omissions occurring within the course of her employment.96

         1. As a matter of law, Andrea Carter is entitled to summary
            judgment on any state law claims lurking in the Amended
            Complaint.

         Pursuant to Ark. Code Ann. § 19-10-305(a):

         Officers and employees of the State of Arkansas are immune
         from liability and from suit, except to the extent that they
         may be covered by liability insurance, for damages for acts or
         omissions, other than malicious acts or omissions, occurring
         within the course and scope of their employment.97

Arkansas law defines “malice” as follows:

         It is . . . an intent and disposition to do a wrongful act
         greatly injurious to another. . . Malice is also defined as the
         intentional doing of a wrongful act without just cause or
         excuse, with an intent to inflict an injury or under
         circumstances that the law will imply an evil intent . . . a
         conscious violation of the law . . . which operates to the
         prejudice of another person. A condition of the mind
         showing a heart . . . fatally bent on mischief.98


         In keeping with the aforesaid, in order to prove that Andrea

Carter acted with malice, Turcios must be able to prove that she acted

wrongfully and without just cause or excuse with the intent to injure
96   Ark. Code Ann. § 19-10-305(a).
97   Ark. Code Ann. § 19-10-305(a) (emphasis added).
98Simons v. Marshall, 369 Ark. 447, 453 (2007) (internal quotations and citations
omitted).
                                          28
          Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 29 of 32




him. However, because Smith’s statements presented Andrea Carter

with facts that justified her in acting in furtherance of the state’s

interest in protecting minor children from abuse, Turcios cannot prove

that Andrea Carter acted “without just cause or excuse.” Consequently,

Andrea Carter is entitled to statutory immunity from suit.

         2. Andrea Carter is entitled to summary judgment on
            Turcios’ malicious prosecution claim as a matter of law.

         The Arkansas Supreme Court has defined the elements necessary

to prove a case of malicious prosecution:

         (1) A proceeding instituted or continued by the defendant against
             the plaintiff.
         (2) Termination of the proceeding in favor of the plaintiff.
         (3) Absence of probable cause for the proceedings.
         (4) Malice on the part of the defendant.
         (5) Damages.99

“[P]robable cause means such a state of facts or credible information

which would induce an ordinarily cautious person to believe that the

accused is guilty of the crime for which he is charged.”100 Malice is




99Farm Serv. Co-op v. Goshen Farms, 267 Ark. 324, 337, 590 S.W.2d 861, 865
(1979) (emphasis added).

100   Cox v. McLaughlin, 3115 Ark. 338, 346-347, 867 S.W.2d 460, 464 (1993).
                                          29
       Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 30 of 32




established by the proof of an “improper or sinister motive for

instituting the suit.”101

      Andrea Carter did not initiate any criminal proceedings against

Turcios. Based on Smith’s statements, the statement of one of Turcios’

former employees that he had touched her inappropriately, and Turcios’

admission that he had paid an out-of-court settlement to another former

employee who accused him of inappropriate behavior, Andrea Carter

found that Turcios had violated the Arkansas Child Maltreatment Act.

Turcios appealed Andrea Carter’s finding to an Administrative Law

Judge who determined that Turcios had sexually abused Smith. Turcios

did not appeal the Administrative Law Judge’s order to a circuit court.

      As captured on the video, Smith’s statements during the forensic

interview constitute credible information which would induce an

ordinarily cautious person to believe that Turcios sexually abused

Smith as that term is defined in Ark. Code Ann. § 12-18-104(23), while

performing her dental treatment

      Smith’s statements were entitled to be credited as a matter of

law.102 Taken as true, they constituted probable cause for Andrea
101Hollingsworth v. First National Bank & Trust Co. of Rogers, 311 Ark. 637, 640,
846 S.W.2d 176, 178 (1993) (citing Cordes v. Outdoor Living Center, Inc., 34 Ark. 26,
32, 781 S.W.2d 31, 34 (1989)).
                                         30
       Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 31 of 32




Carter to make a true finding report. Because the facts establish the

existence of probable cause and because Turcios cannot produce any

evidence that Andrea Carter had “any improper or sinister motive,” his

claim of malicious prosecution fails as a matter of law.


                               V. CONCLUSION

      For the foregoing reasons, Defendant Andrea Carter’s Motion for

Summary Judgment should be granted and this case should be

dismissed in its entirety.


                                Respectfully submitted,

                                LESLIE RUTLEDGE,
                                Attorney General


                         By:    /s/ Gary L. Sullivan
                                Gary L. Sullivan
                                Arkansas Bar #92051
                                Assistant Attorney General
                                323 Center Street, Suite 200
                                Little Rock, AR 72201-2610
                                Telephone: (501) 371-2301
                                Facsimile: (501) 682-2591
                                gary.sullivan@arkansasag.gov

                                Attorneys for Andrea Carter


  Myers v. Morris, 810 F.2d 1437, 1456-1457 (8th Cir. 1987)(government officials
102

may rely on reports of young children).
                                        31
      Case 4:17-cv-00773-JLH Document 41 Filed 11/20/18 Page 32 of 32




                    CERTIFICATE OF SERVICE

      I, Gary L. Sullivan, hereby certify that on November 20, 2018, I
electronically filed the foregoing with the Clerk of Court using the
CM/ECF filing system, which shall send notification of the filing to all
counsel of record.


                                         /s/ Gary L. Sullivan




                                    32
